Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 18, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149460                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                     SC: 149460                            David F. Viviano,
  In re Z. B. J, Minor.                                              COA: 317332                                       Justices
                                                                     Livingston CC Family Division:
                                                                     2012-014135-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the May 13, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 18, 2014
           p0715
                                                                                Clerk